Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2015

                                     No. 04-15-00680-CV

                         IN THE INTEREST OF L.C.B., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02992
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The reporter’s record for this appeal was due
to be filed on November 2, 2015. The record has not been filed. It is therefore ORDERED that
the record must be filed in this court no later than ten days from the date of this order.
FURTHER REQUESTS FOR EXTENSIONS OF TIME TO FILE THE RECORD ARE
DISFAVORED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court